Title: From —— to Madame d’Enville, 8 September 1786
From: Anonymous
To: Enville (Anville, Danville), Louise Elisabeth de La Rochefoucauld, Duchesse d’



paris ce 8 7bre 1786

Ma belle soeur, madame la Duchesse, vient de me mander que son jardinier attendroit le moment où vous seriez à Chaillot pour vous montrer en detail tout ce qui est dans son jardin. La maîtresse de la maison croit vous faire sa cour en ne paroissant pas. Elle m’assure que toutes les personnes que vous voudrez envoyer chez elle seront reçeues à toutes les heures. Recevez avec bonté les assurances de mon respect.
